DETAILED ACTION
This action is pursuant to the claims filed on June 10, 2022. Claims 39-56 & 58-59 are pending. Claims 1-38 and 37 are canceled. A first action on the merits of claims 39-56 & 58-59 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-56 and 58-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 39 recites “wherein the measurement device is configured to direct the high energy electrical shock to be applied in dependence of the heart rhythm, and to direct the high energy electrical shock to be applied at a predetermined time in the heart rhythm on or before the QRS-complex of the ECG.” However, the specification fails to disclose the measurement device configured to provide the claimed function. Rather, the specification is limited to “a measurement means” known in the art for monitoring the heart rhythm (PGPub para. [0027]). 
Accordingly, claims 40-56 and 58-59 are rejected by virtue of their dependency of independent claim 39.
Appropriate action is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-56 and 58-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 39 recites “the measurement device” configured to direct the high energy electrical shock as claimed. However, it is unclear how the measurement device which implicitly implies that it is for measuring physiological signal is also used for processing the physiological signal. Additionally, the scope of the claim is indefinite since it is unclear what structure is the measurement device. 
Claims 40-56 and 58-59 are rejected by virtue of its dependency on independent claim 1.
Appropriate action is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39-48, 50-51 and 58-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al. (hereinafter ‘Stewart’, EP 1 042 990, in IDS), and in view of Hemmingsson et al. (hereinafter ‘Hemmingsson’, U.S. Pat. No. 6,731,981, in IDS), and Davies (U.S. PGPub. No. 2008/0208184). 
In regards to independent claim 39 and claim 59, Stewart discloses a system for electrically isolating cardiac tissue, comprising:
an ablation catheter (catheter assembly 20 in Figs. 1A-1C, [0017]) comprising an elongate member (catheter body 22, [0018]) with proximal end (end 28, [0018]) and distal end (distal end 32, [0018]), wherein the distal end comprises a plurality of electrodes ([0017]: “the electrodes 26 disposed along a portion of the catheter body 22”, [0024]: “the electrodes 26 carried by the distal portion 32”) and is configured to apply a high energy electrical shock across a plurality of the plurality of electrodes to a cardiac tissue ([0005],[0028], [0031], [0054]: energy source, thus meeting claim 59), and wherein each of the plurality of the plurality of electrodes is configured to contact the cardiac tissue and to deliver a shock sufficient for ablation of the cardiac tissue ([0014],[0028], [0031]); and
Although Stewart discloses a measurement device electrically coupled to the ablation catheter ([0041] & [0054]: for mapping the pulmonary vein tissue), it does not disclose that the measurement device is configured to monitor a heart rhythm.  
Hemmingsson teaches a measurement device configured to monitor heart rhythm and applying the appropriate treatment energy (col. 3, ln. 1-6& col. 6, ln. 1-15). Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to have modified Stewart’s measurement device so as to monitor the heart rhythm in order to deliver an energy at a predetermined time or window of time and avoid administering high voltage current delivery during the vulnerable phases of the cardiac cycle which can lead to dangerous cardiac events (col. 3, ln. 5-6).
While Stewart/Hemmingsson combination contemplates delivering high voltage during the vulnerable phases of the cardiac cycle, it is silent as to directing the high energy electrical shock to be applied at a predetermined time in the heart rhythm on or before the QRS-complex of the ECG.
Davies teaches delivering ablative energy at a predetermined time in the heart rhythm before the QRS-complex of the ECG ([0054]: energy may be delivered concurrently with the ejection of blood from the atria and the filling of the ventricles, which is indicated by P-wave). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Stewart/Hemmingsson combination and incorporate the system configured to ablative energy in dependence of the heart rhythm, and to direct the high energy electrical shock at a predetermined time in the heart rhythm before the QRS-complex of the ECG as taught by Davies as doing so reduces injuries to the myocardial tissue ([0054]).
In regards to claim 40, Stewart/Hemmingsson/Davies combination discloses all the claim limitation except for the plurality of electrodes having the same polarity. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the plurality of electrodes of Stewart so that the electrodes have the same polarity as further taught by Long, thereby arriving at the claimed invention. Doing so is merely one of two possible electrode arrangements (electrodes having the same polarity or electrodes having opposite polarities) from which one of ordinary skill in the art would select to obtain a desired ablation lesion pattern. It is noted that electrodes having the same polarity ablates the tissue that is in direct contact with the electrodes resulting in a smaller and deeper ablation lesion as compared with the electrodes with opposite polarities, whereas the electrodes with opposite polarity ablates the tissue disposed between the adjacent electrodes results in a wider but shallow ablation lesion as compared with the electrodes with same polarity. 
In regards to claim 41, it is noted that without a specific recitation of the different voltage parameters that are applied from the two adjacent electrodes, it is the Examiner’s position that even when the same high energy electrical shock is intended to be delivered through the plurality of electrodes, there will be small differences in the voltages between the plurality of electrodes. 
In regards to claim 42, Stewart further discloses applying the high energy electrical shock comprises simultaneously applying a shock from the plurality of electrodes (Stewart, [0054]: “all of the electrodes… are then energized to ablate a continuous closed lesion pattern”). 
In regards to claim 43, Stewart further discloses wherein the elongate member comprises one electrode extending along substantially the whole length of the distal end ([0059]: alternatively, a continuous coil electrode (loop 234) may be provided).
In regards to claims 44, 50, 51 & 58, Stewart further discloses wherein the cardiac tissue comprises pulmonary vein ostia of a pulmonary vein near an entrance to a left atrium and the distal end of the ablation catheter comprising a radially expanding circle segment and is radially outward along a cross-section of the pulmonary vein ([0014] & [0027]-[0028]: the distal portion of the catheter body is guided into the chamber and is directed to a position spaced from the vessel ostium with the loop axis being substantially aligned with a center of the vessel ostium and the electrodes are energized to ablate a continuous lesion pattern about the vessel ostium to electrically isolate the vessel from the chamber).
In regards to claim 45, Stewart further discloses a curvature of the distal end of the elongate member is configured to be adjusted to a surface of the cardiac tissue to be isolated ( [0021]: during tissue contact, the curvature of the loop 34 transitions from an open configuration, the proximal 40 end is offset from the distal 42 end of the loop 34, to a closed configuration the proximal 40 end is adjacent to the distal 42 end).
In regards to claim 46, Stewart further discloses wherein the distal end of the elongate member extends in a circle segment, wherein a diameter of the circle segment is configured to be adjusted ( [0021]: during tissue contact, the curvature of the loop 34 transitions from an open configuration, the proximal 40 end is offset from the distal 42 end of the loop 34 (larger diameter), to a closed configuration the proximal 40 end is adjacent to the distal 42 end (smaller diameter)).
In regards to claim 47, Stewart further discloses wherein the distal end of the ablation catheter is curved and wherein a plane of the curved segment is configured to be adjusted (Stewart, [0021]: “the distal portion 32 is preferably sufficiently flexible such that upon contact with a tissue wall, the distal end 42 will deflect proximally to a position adjacent the proximal end 40 [as shown in Fig. 1B]”; it is noted that proximal deflection of the distal end 42 upon contact with a tissue wall causes adjustment or change in the plane of the circular loop 32).
In regards to claim 48, Stewart further discloses providing a sheath, wherein the ablation catheter is configured to be advanced through the sheath, wherein the elongate member is configured to be moveable between a first position wherein the elongate member extends substantially rectilinear and a second position wherein the distal end of the elongate member is curved, and wherein the elongate member is configured to move from the first to the second position by advancing the elongate member out of the sheath ( [0023]: "the catheter assembly 20 may include a sheath (not shown) slidably receiving the catheter body 22. Prior to deployment, the distal portion 32 would be retracted with the sheath, rendering the loop 32 straight and would be substantially rectilinear as the body 22 extends from the sheath and upon complete deployment from the sheath, the distal portion 32 would form the loop 34”).
Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart, Hemmingsson and Davies as applied to claim 39, and further in view of Swanson et al. (hereinafter ‘Swanson’, U.S. PGPub. No. 2002/0128640, in IDS).
In regards to claim 49, Stewart/Hemmingsson/Davies combination discloses the invention substantially as claimed in claim 21 and discussed above. 
However, Stewart/Hemmingsson/Davies combination does not disclose one of the plurality of electrodes comprises an indifferent electrode. 
Swanson teaches providing an indifferent electrode (indifferent electrode 14) on an elongate member of a catheter (catheter shaft 12 in Fig. 1) so as to obviate the need for the conventional external patch used as indifferent/ground electrodes ([0046]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the catheter of Stewart/Hemmingsson/Davies combination and provide an indifferent electrode on the catheter as taught by Swanson, thereby arriving at the claimed invention. Doing so obviates the need to place the indifferent electrode on a delicate skin and prevent local burn in case of poor indifferent electrode/skin contact ([0014]).
Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart, Hemmingsson and Davies as applied to claim 51/50/39, and further in view of Visram et al. (hereinafter ‘Visram’, U.S. PGPub. No. 2005/0159738, in IDS).
In regards to claim 52 Stewart/Hemmingsson/Davies combination discloses the invention substantially as claimed in claim 51/50/39 and discussed above. 
However, Stewart/Hemmingsson/Davies combination does not disclose a sheath wherein the sheath comprises a coil configured to be an indifferent electrode.
Visram teaches providing an indifferent electrode on a sheath used for advancing a catheter into a patient’s heart ([0055]: "at least one of the reference electrode 706 of sheath 700 [in Fig. 7A]... eliminates the need for a grounding pad to be attached to the patient as is well understood by persons of ordinary skill in the art"). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the catheter of Stewart/Hemmingsson/Davies combination and provide an indifferent electrode on the sheath as taught by Visram, thereby arriving at the claimed invention. Doing so obviates the need to for a ground pad to be attached to the patient ([0055]).
Claims 53-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart, Hemmingsson and Davies as applied to claim 39 above, and further in view of in view of Scheinman (NPL: Bioelectric Effects of High-Energy, Electrical Discharge by Phillis M. Holt and E.G. Body, see IDS).
 In regards to claim 53-54, Stewart/Hemmingsson/Davies combination discloses the invention substantially as claimed in claim 39 and discussed above. However, Stewart/Hemmingsson/Davies combination does not disclose wherein the high energy electrical shock comprises a shock between 250 and 400 Joule, 350 Joule.
Scheinman teaches that different studies on direct current ablation of cardiac tissues have reported applying a high energy electrical shock from an electrode ranging in amplitudes between 50 Joules and 600 Joules (pg. 2, paras. I-II: “Using temporary catheter electrodes… the energies employed by different groups have varied considerably. For His bundle ablation, socks have been delivered ranging in amplitude from 50 joules by McComb, 150 joules to 300 joules by Manz, 200 joules to 300 joules by Gallapher, 300 joules to 400 joules by Nathan and 300 joules to 500 joules by Scheinman. The total energy delivered to a single patient can be considerably higher, however, than these figures would suggest, e.g., 11 shocks with a maximum energy of 350 joules…”). It is noted that the level of energy is a result-effective variable that achieves a recognized or predictable result (e.g. higher energy causes faster damage to the tissue). Furthermore, Applicant has not shown that the particular range of high energy electrical shock that is between 200 and 500 Joule, 250 and 400 Joule, and approximately 350 Joule is critical and that the claimed range achieves an unexpected result. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the measurement device of Stewart/Hemmingsson/Davies combination and optimize the result-effective variable of energy level that is between 50 and 500 Joule as taught by Scheinman, thereby arriving at the claimed high energy electrical shock that is between 200 and 400 Joule, and approximately 350 Joule since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of energy level to quickly and accurately obtain the desired lesion volume size involves only routine skill in the art.  
Claims 55-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart, Hemmingsson and Davies as applied to claim 39 above, and further in view of in view of Long et al. (hereinafter ‘Long’, U.S. PGPub. No. 2010/0179530, see IDS).
In regards to claim 55-56, Stewart/Hemmingsson/Davies combination discloses the invention substantially as claimed in claim 39 and discussed above. However, Stewart/Hemmingsson/Davies combination does not disclose wherein the predetermined period of time is less than 5 ms and/or approximately 1 ms.
Long teaches apply a high energy electrical shock during a predetermined period of time that is between about 1 µs to about 100 ms to obtain a desired ablation lesion ([0053]). It is noted that time of energy delivery is a result-effective variable that achieves a recognized or predictable result (e.g. longer duration of energy delivery results in larger ablation volume). Given that Applicant has not shown that the particular claimed range (predetermined period of time that is less than 10 ms, 10 ms, 5 ms and approximately 1 ms) is critical and that the claimed range achieves an unexpected result, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the measurement device of Stewart/Hemmingsson/Daviescombination and optimize the result-effective variable of the predetermined time of high energy electrical shock of Long, thereby arriving at the claimed predetermined period of time that is less than 5 ms and approximately 1 ms to obtain a predictable result, a desired lesion volume, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of energy delivery time to obtain the desired lesion size involves only routine skill in the art.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-56 and 58-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10, 166,067. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘067 claims a method for electrically isolating cardiac tissue and comprises providing an ablation catheter as claimed.
Patent ‘067 further claims the step of monitoring a heart rhythm and applying a high energy electrical shock in dependence of said heart rhythm, wherein the high energy electrical shock is applied at a predetermined time in the heart rhythm on or before the QRS-complex of the heart rhythm but fails to claim the structure. However, it would have been obvious to one of ordinary skill in the art to provide a processing means such as the claimed measurement device for accomplishing the same method step as replacing a manual/mental activity with a automatic processing means involves only routine skill in the art. 
Response to Arguments
Applicant’s arguments, filed on June 10, 2022, with respect to the rejection(s) of claim(s) 39 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejections of claims 39-56 & 58-59 are made in view of Davies (U.S. PGPub. No. 2008/0208184).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        7/5/2022